CRANDALL, Presiding Judge,
concurring.
I concur in the majority opinion of Crist, J. The mother in this case has chosen to live her life in a way which has resulted in, and will continue to result in, the extended separation from H.M. Her meager efforts at maintaining contact with the child have been token, at best; and the juvenile court is entitled to give little or no weight to such frail efforts on the part of a parent. See § 211.447.4, RSMo (1986). Clearly, mother’s conduct evinces an intent to forsake the status of a parent. It is significant that, at the termination hearing, mother did not testify and explain her failure to support and to maintain contact with her child.
The Missouri Legislature has recognized, inter alia, that the conviction of a parent of a felony that is of such a nature that the child will be deprived of a stable home for a period of years is a factor in deciding whether the child has been abandoned. Section 211.447.3(6), RSMo (1986). This legislative enactment simply reflects existr ing case law. See In the Interest of A.R.M., 750 S.W.2d 86, 89 n. 2 (Mo.App.1988). Here, mother’s history of repeated incarcerations certainly is a factor to be considered by the juvenile court in determining whether to terminate the parent-child relationship.
Mother has not been a parent to H.M. since the child’s infancy. This termination proceeding merely formalizes as a matter of law that which has existed as a matter of fact. I concur in the affirmance of the judgment.